Citation Nr: 0008978
Decision Date: 04/04/00	Archive Date: 09/08/00

DOCKET NO. 96-48 929               DATE APR 04, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

1. Entitlement to an increased evaluation for post traumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to an earlier effective date for an increased
evaluation for the service-connected PTSD.

INTRODUCTION

The veteran served on active duty from October 1966 to October
1968.

This appeal arose from a June 1996 rating decision of the
Montgomery, Alabama, Department of Veterans Affairs (VA), Regional
Office (RO), which granted service connection for PTSD, assigning
it a 10 percent disability evaluation. In April 1997, he was
notified through a supplemental statement of the case that the 10
percent evaluation had been continued. In April 1998, the Board of
Veterans' Appeals (Board) issued a decision which, in part, denied
entitlement to an evaluation in excess of 10 percent for the
service-connected PTSD.

On September 16, 1998, a Joint Motion for Remand was filed with the
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court"), which requested that the issue of
entitlement to an increased evaluation for the service-connected
PTSD be remanded to the Board for further adjudication. On
September 22, 1998, the Court issued an order which vacated that
part of the Board's decision which dealt with this issue and
remanded the case to the Board consistent with its order. Copies of
the Joint Motion for Remand and the Court's Order have been placed
in the claims folder. The case was received and docketed at the
Board in September 1998.

In January 1999, the Board remanded this case to the RO for further
development. In September 1999, the RO issued a decision which
increased the evaluation assigned to the service-connected PTSD to
50 percent, effective July 2, 1999.

The record does not show that the RO expressly considered referral
of this case to the Chief Benefits Director or the Director,
Compensation and Pension Service, for the assignment of an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (1995). The
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1,
1999)(hereinafter "the Court"), has recently held that the Board is
precluded by regulation from assigning an extraschedular rating
under 38 C.F.R. 3.321(b)(1) in the first instance; however, the
Board is not precluded from considering whether referral to the
appropriate first-line official is required. The Board is still
obligated to seek out all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify
all potential theories of entitlement to a benefit under the law
and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). Moreover,
the Court has also held that the Board must address referral under
38 C.F.R. 3.321(b)(1) only when circumstances are presented which
the Director of VA's Compensation and Pension Service might
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). Having reviewed the record with these holdings in
mind, the

2 -

Board finds no basis for action on the question of the assignment
of an extraschedular rating.

In March 2000, the veteran submitted a statement in which he
revoked his representative's authority to act in his behalf. See 38
C.F.R. 20.607 (1999). Since no other power of attorney has been
received appointing another representative, this case will be
proceed without the veteran being represented.

The issue of an earlier effective date for the award of an
increased evaluation for the service-connected PTSD will be subject
to the attached remand.

FINDINGS OF FACT

1. From December 26, 1995 to November 7, 1996,, the effective date
of the change in the regulations concerning the evaluation of
psychoneurotic disorders, the veteran's PTSD was manifested by an
expanded affect; normal, clear and coherent speech and a sense of
humor.

2. From November 7, 1996 to August 4, 1998, the veteran's PTSD
continued to be manifested by an expanded range of affect and by
clear and coherent speech.

3. From August 5, 1998 to March 15, 1999, the veteran's PTSD was
manifested by an inability to work with others, a fear of crowds,
panic attacks about once a week, nightmares, flashbacks, occasional
depression, and an intense affect with good judgment and insight.

4. From March 16, 1999, the veteran's PTSD has been manifested by
a guarded and anxious affect and an anxious mood; crying spells
when discussing Vietnam; impairment in short-term memory,
concentration and judgment; a depressed mood and flat affect; poor
impulse control; and an inability to establish and maintain
effective social and occupational relationships.

3 -

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the
service-connected PTSD from December 25, 1995 to November 7, 1996
have not been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F. 
R. Part 4, including  4.1, 4.2, 4.7, 4.132, Code 9411 (1996).

2. The criteria for an evaluation in excess of 10 percent for the
service-connected PTSD from November 7, 1996 to August 4, 1998 have
not been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. Part
4, including 4.1, 4.2, 4.7, 4.126, Code 9411 (1999).

3. The criteria for an evaluation of 30 percent for the service-
connected PTSD from August 5, 1998 to March 15, 1999 have been met.
38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
4.1, 4.2, 4.7, 4.126, Code 9411 (1999).

4. The criteria for an evaluation of 70 percent for the service-
connected PTSD from March 16, 1999 have been met. 38 U.S.C.A. 1155,
5107(a) (West 1991); 38 C.F.R. Part 4, including  4.1, 4.2, 4.7,
4.126, Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38
U.S.C.A. 5107(a). That is, he has presented a claim which is
plausible. It is also found that all relevant facts have been
properly developed. The record is devoid of any indication that
there are other records available which should be obtained.
Therefore, no further development is required in order to comply
with the duty to assist mandated by 38 U.S.C.A. 5107(a).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on the average impairment of

4 -

earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999). When a question arises as to which of two evaluations shall
be assigned, the higher evaluation will be assigned of the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1999).

Because the veteran has perfected an appeal as to the assignment of
the initial rating following the initial award of service
connection, the Board is required to evaluate all the evidence of
record reflecting the period of time between the effective date of
the initial grant of service connection until the present. See
Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to November 7, 1996, the criteria for psychoneurotic
disorders were as follows:

Neurotic symptoms which may somewhat adversely affect relationships
with others but which do not cause impairment of working ability.
[0 percent]

Emotional tension or other evidence of anxiety productive of mild
social and industrial impairment. [10 percent]

Definite impairment in the ability to establish or maintain
effective and wholesome relationships with people and
psychoneurotic symptoms resulting in such reductions in initiative,
flexibility, efficiency, and reliability levels as to produce
definite industrial impairment. [30 percent]

Considerable impairment in the ability to establish or maintain
effective and wholesome relationships with people and
psychoneurotic symptoms resulting in such reductions in initiative,
flexibility, efficiency, and reliability levels as to produce
considerable industrial impairment. [50 percent]

5 -

Severe impairment in the ability to establish or maintain effective
and wholesome relationships with people and psychoneurotic symptoms
resulting in such reductions in initiative, flexibility,
efficiency, and reliability levels as to produce severe industrial
impairment. [70 percent]

Attitudes of all contacts except the most intimate be so adversely
affected as to result in virtual isolation in the community and
there be totally incapacitating psychoneurotic symptoms bordering
on gross repudiation of reality with disturbed thought or
behavioral processes (such as fantasy, confusion, panic, and
explosions of aggressive energy) associated with almost all daily
activities resulting in a profound retreat from mature behavior.
The individual must be demonstrably unable to obtain or retain
employment. [100 percent)

38 C.F.R Part 4, Code 9411 (1996).

The rating criteria for evaluating psychoneurotic disorders was
changed effective November 7, 1996. The new rating criteria is as
follows:

100 percent: total occupational and social impairment, due to such
symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time and place; memory loss for names of close
relatives, own occupation, or own name;

70 percent: Occupational and social impairment, with deficiencies
in most areas, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as: suicidal ideation;
obsessional

6 -

rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships;

50 percent: occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short-and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships;

30 percent: occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
recent events)

10 percent: occupational and social impairment due to mild or
transient symptoms which decrease work efficiency and ability to
perform occupational tasks only during periods of significant
stress, or; symptoms controlled by continuous medication;

7 -

0 percent: a mental condition has been formerly -diagnosed, but
symptoms are not severe enough either to interfere with
occupational and social functioning or to require continuous
medication.

38 C.F.R. Part 4, Code 9400 (1999).

The Board notes that the new rating criteria for evaluating
psychoneurotic disorders cannot be applied prior to the effective
date of the change in the regulations. See 38 U.S.C.A. 5110(g)
(West 1991); Green v. Brown, 10 Vet. App. 111, at 116-120 (1997).
For the period after November 7, 1996, the new rating criteria will
be utilized, as these are more favorable to the veteran. See Fugere
v. Derwinski, 1 Vet. App. 103 (1990).

The pertinent evidence of record includes a VA examination of the
veteran conducted in February 1996. He indicated that he could not
find a job because of his physical condition, especially his
hypertension. He said that he had problems interacting with others,
that he had no trust in others and that he had gotten into fights
with others. He stated that he liked to hunt, fish, garden and
tinker with cars. He had occasional outbursts of anger, trouble
concentrating and low frustration tolerance. He reported vivid
memories of Vietnam and episodes of hypervigilance. The objective
examination found that he was pleasant and cooperative and he
attempted to interact and relate appropriately with the examiner.
He displayed an expanded range of affect and his sense of humor was
intact. His speech was spontaneous and displayed a normal rate and
rhythm. He was concerned with his physical problems and his
inability to get a job. He was clear and coherent. The assessment
was PTSD, moderate to severe, in partial remission. It was
commented that his medications affected his ability to function.

VA outpatient treatment records of the veteran's developed between
December 1995 and October 1996 showed that on December 7,11995 he
claimed to have been nervous for a number of years. He also noted
that he had been depressed for the past two to three years. He was
oriented, anxious, somewhat ill at ease and depressed. The
assessment was major depression, dysthymia, rule out PTSD and

8 -

rule out intermittent explosive disorder. On April 18, 1996, he was
oriented with a clear sensorium. He was anxious, somewhat tense and
was without significant depression. The diagnoses were major
depression, dysthymia and rule out intermittent explosive disorder.

A former employer of the veteran's indicated in April 1998 that the
veteran had had difficulty working with others and worried
excessively. He also tended to be very nervous. He had worked as a
maintenance worker in a home for the mentally handicapped, but had
had to quit because he could not handle the stress.

The Social Security Administration conducted a psychological
evaluation of the veteran on August 5, 1998. His speech was clear,
with no looseness of associations or tangentially. He feared crowds
and described panic attacks about once a week. He had nightmares
and flashbacks. His affect was intense but appropriate. His mood
was sometimes do@,, but this would only last for a few days. A
November 1998 evaluation noted depression and evidence of anxiety.
His insight and judgment were good and he was alert and oriented in
four spheres.

A March 16, 1999 VA outpatient record noted his complaints of a low
frustration tolerance, irritability, depression, anhedonia, a lack
of a sense of the future, and anxiety with panic attacks. He was
socially isolated and avoided people. He described nightmares, of
combat and would cry at minor stressors. The mental status
examination noted a clear sensorium, a guarded and anxious affect
and an anhedonic and anxious mood. He cried off and on, especially
when discussing Vietnam. The impression was severe intractable PTSD
causing social occupational and interpersonal impairment and
unemployability.

The veteran was examined by VA in July 1999. He was noted to be
unemployed at the time of the examination. He described
experiencing intrusive thoughts and recollections, nightmares and
flashbacks, isolation, avoidance behaviors, feelings of alienation,
an inability to trust others, rage, an inability to get emotionally
close to others, hypervigilant behaviors, an inability to
concentrate and an exaggerated startle response. The objective
examination noted that he was cooperative during

9 -

the interview. His thought processes and content were within normal
limits. He denied delusions and hallucinations, as well as suicidal
and homicidal ideations. He was oriented. His short-term memory,
concentration and judgment were severely impaired. His mood was
depressed and his affect was flat. He displayed poor impulse
control and sleep impairment. He was described as having frequent
and severe symptoms with no real periods of remission in the past
twelve months. The diagnosis was severe PTSD. A Global Assessment
of Functioning (GAF) Score of 41 was assigned, which represented
major impairment in several areas, such as family relations,
judgment, and thinking or mood (avoidance of friends, inability to
work and neglecting family). The examiner commented that the
veteran could not establish or maintain effective social and
occupational relationships due to his service-connected PTSD.

After a careful review of the evidence of record, it is found that
an evaluation in excess of 10 percent from December 26, 1995 to
November 7, 1996, the date of the change in the applicable
regulations, is not warranted. The objective evidence included VA
outpatient treatment records developed December 1995 and October
1996 which showed no treatment for PTSD symptoms. A VA examination
performed in February 1996 noted that he was pleasant and
cooperative, had an expanded affect, a sense of humor and clear and
coherent speech. This evidence does not suggest the presence of
definite impairment in the ability to establish or maintain
effective and wholesome relationships with people or psychoneurotic
symptoms resulting in such reductions in initiative, flexibility,
efficiency, and reliability levels as to produce definite
industrial impairment. Therefore, the 10 percent evaluation
assigned for this period of time is appropriate.

It is also found that an evaluation in excess of 10 percent between
November 7, 1996 and August 4, 1998 is not justified. A review of
the record does not demonstrate any worsening of the veteran's
condition during this period of time. Therefore, there is no
indication that occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as:

10 -

depressed mood, anxiety, suspiciousness, panic attacks (weekly or
less often), chronic sleep impairment, mild memory loss (such as
forgetting names, directions, recent events) has been demonstrated.
Thus, no more than a 10 percent evaluation has been shown during
this time frame.

On August 5, 1998, a psychological evaluation conducted for the
Social Security Administration showed that he feared crowds, had
panic attacks about once a week, experienced nightmares and
flashbacks, had an intense affect with depression, was alert and
oriented and had good judgment and insight. This objective evidence
indicates that a 30 percent disability from August 5, 1998 has been
shown. However, more than a 30 percent disability evaluation has
not been demonstrated. There is no objective evidence of
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short-and long-term memory (e.g., retention
of only highly learned material, forgetting to complete tasks);
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; or difficulty in establishing and maintaining
effective work and social relationships.

The evidence indicates that a 70 percent disability evaluation from
March 16, 1999 has been demonstrated. An examination conducted on
that date showed that the veteran had a guarded and anxious affect,
an anxious mood, and crying when discussing Vietnam. His PTSD was
described as severe and intractable. The July 1999 VA examination
confirmed that his concentration and judgment were severely
impaired. He was depressed and his affect was flat. He also had
poor impulse control. His symptoms were described as frequent and
severe, and the examiner commented that his symptoms prevented
effective social and occupational relationships. His GAF Score
showed major impairment in several areas. Clearly, this evidence
indicates occupational and social impairment, with deficiencies in
most areas, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as: repeated panic attacks,
depression affecting the ability to function independently,
appropriately and effectively; impaired impulse control

(such as unprovoked instability with periods of violence);
difficulty in adapting to stressful circumstances (including work
or a worklike setting); and an inability to establish and maintain
effective relationships. However, the evidence does not indicate
that a 100 percent disability evaluation is warranted. There is no
evidence that the veteran suffers from total occupational and
social impairment, due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time and place; or memory loss
for names of close relatives, own occupation, or own name.

In conclusion, it is found that the preponderance of the evidence
is against a finding of entitlement to an evaluation in excess of
10 percent between December 26, 1995 to November 7, 1996; is
against a claim for an evaluation in excess of 10 percent from
November 7 to August 4, 1998; supports a finding of entitlement to
a 30 percent disability evaluation from August 5, 1998 to March 15,
1999; and supports a 70 percent disability evaluation from March
16, 1999.

ORDER

An evaluation in excess of 10 percent for the service-connected
PTSD from December 26, 1995 to November 7, 1996 is denied.

An evaluation is excess of 10 percent for the service-connected
PTSD from November 71, 1996 to August 4, 1998 is denied.

An evaluation of 30 percent for the service-connected PTSD from
August 5, 1998 to March 15,, 1999 is granted, subject to the laws
and regulations governing the award of monetary benefits.

12 -                                                              
   
An evaluation of 70 percent for the service-connected PTSD from
March 16, 1999 is granted, subject to the laws and regulations
governing the award of monetary benefits.

REMAND

A review of the evidence of record indicates that the veteran's
representative disagreed with the effective date of the 50 percent
evaluation assigned to the service-connected PTSD in October 1999.
However, this decision by the Board has increased the evaluation to
70 percent and altered the effective date for this increase to
March 16, 1999. This decision also awarded a 30 percent evaluation,
effective August 5, 1998. Initially, it should be ascertained if
the veteran still disagrees with the effective dates assigned. If
his disagreement continues, or if there is no response, the RO
should issue the veteran and his representative an appropriate
statement of the case. See Malincon v. West, 12 Vet. App. 238
(1999) (which stated that when an issue has been denied by the RO
and the appellant has submitted a notice of disagreement, the Board
cannot state that the issue is not in appellate status, but must
remand the issue to the RO for the issuance of a statement of the
case).

Under the circumstances of this case, it is found that additional
assistance would be helpful, and this case must be REMANDED to the
RO for the following:

1. The RO should contact the veteran and request that he indicate
whether he still wishes to disagree with the effective dates
awarded by the above decision. If his disagreement continues, he
and his representative should be provided an appropriate statement
of the case. He and his representative should also be informed of
his appellate rights, to include information on perfecting his
appeal (that is, a VA Form 9, Appeal to Board of

13 -

Veterans' Appeals, should be enclosed with the statement of the
case).

2. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that the foregoing development action has
been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals

14 - 



